DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16 and 25-35 are pending.  Claims 9-11 and 25 have been amended and claims 31-35 have been added.

35 USC 112 CLAIM REJECTIONS
3.	Amendments to the claims were received on 7/25/2022 and the rejections under 35 U.S.C. 112(b) are being withdrawn.  

Response to Arguments
Applicant’s arguments filed on 7/12/2022 regarding 35 U.S.C. 103 rejection of claims 9-16 and 25-35  have been fully considered but they are moot because the arguments do not apply to the current rejection.  The scope of the claims is different than the 112b interpretation from the last rejection and this change in scope justifies this action being made final utilizing new art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11-16, 25-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al  (US 2019/0313239 A1) support provided by provisional 62/653367 in view of Van Lieshout et al (US 2019/0110190 A1).
Regarding claim 9, Horn teaches one or more processors configured to perform operations (Abstract) comprising: 
receiving a user equipment (UE) Capabilities update from a remote server to update a UE capability database that stores UE capability information corresponding to one or more UEs identified with a unique identifier, and processing the UE Capabilities update, wherein the one or more processors are configured to communicate with one or more base stations (Figs. 1-6; Paras. 0004, 0008-0015, 0056, and 0083; determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Fig. 6 shows that the UE sends the AMF an Identity response and the AMF determines it does not have the capability ID for the UE so it sends the gNB/remote server an enquiry for the capability information for the UE. Given that AMF communicates with numerous base stations, the gNB would read on the remote server being remote from the AMF).
However, Horn does not specifically disclose the remote server is remote from the one or more base stations and the one or more UEs. 
Van Lieshout teaches operating a mobile device in a mobile communication network (Abstract).  He further teaches the remote server is remote from the one or more base stations and the one or more UEs (Para. 0080; the eNB verifies whether it has stored (or has external access to) the associated UE capabilities corresponding to each of these identifiers. If this is not the case, the eNB may initiate a procedure to obtain the associated capabilities. This procedure may either comprise an internal network procedure (for instance, requesting the capabilities from a database connected to the network); i.e. the database is remote from the UEs and base stations). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Van Lieshout with the teachings as in Horn.  The motivation for doing so would have been to constrain the volume of capability information (Van Lieshout at Para. 0010).
Regarding claims 11 and 25, Horn teaches one or more processors configured to perform operations (Abstract) comprising: 
controlling a user equipment (UE) capabilities database, processing a UECapabilityInformation uplink message received from a UE connected to a base station of a network, and transmitting an enquiry to a remote server for UE capability information for the UE when the UE cannot be identified in the UE capabilities database based on the UECapabilityInformation uplink message (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Fig. 6 shows that the UE sends the AMF an Identity response and the AMF determines it does not have the capability ID for the UE so it sends the gNB/remote server an enquiry for the capability information for the UE. Given that AMF communicates with numerous base stations, the gNB would read on the remote server being remote from the AMF).
However, Horn does not specifically disclose the remote server is remote from the base station and the UE. 
Van Lieshout teaches operating a mobile device in a mobile communication network (Abstract).  He further teaches the remote server is remote from the base station and the UE (Para. 0080; the eNB verifies whether it has stored (or has external access to) the associated UE capabilities corresponding to each of these identifiers. If this is not the case, the eNB may initiate a procedure to obtain the associated capabilities. This procedure may either comprise an internal network procedure (for instance, requesting the capabilities from a database connected to the network)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Van Lieshout with the teachings as in Horn.  The motivation for doing so would have been to constrain the volume of capability information (Van Lieshout at Para. 0010).
Regarding claims 12 and 26, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the UE Capability information includes a UE Original Equipment Manufacturer Identifier (UE-OEM-Id), a hardware and software release (HW-SW-RELEASE) string, an evolved NodeB identifier (eNB ID), a list of disabled or unsupported radio access technologies (RATs), a list of supported RATs, a list of disabled or unsupported bands, a list of supported bands, or a list of end user controlled parameters, or a combination thereof (Para. 0065; UE radio capability information may include information regarding RATs supported by the UE).
Regarding claims 13 and 27, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF).
Regarding claims 14 and 28, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a serving gateway (SGW) or a Home Location Register (HLR) based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, 0081, and 0083; to enable compatibility (and inter-RAT mobility) with EPC, the procedure for UE capability retrieval in NR may be designed to co-exist with the UE capability enquiry procedure in LTE. In some aspects, to maintain backwards compatibility to LTE/EPS (and potentially NR Rel-15 in case of roaming), the UE radio capabilities and capability identifiers may be stored in the AMF and provided to the RAN when the UE moves to connected mode as part of the UE context; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. the serving gateway would be utilized to communicate with the AMF).
Regarding claims 15 and 29, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Para. 0071; administrative body may assign the OEMs with a capability identifier for each group of devices having a corresponding (same) set of capabilities. The OEMs may then specify the devices' capabilities with an associated capability identifier).
Regarding claims 16 and 30, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the one or more baseband processors are to retrieve the UE Capability information from a server of the UE OEM based on one or more parameters comprising the UE-OEM-Id, the HW-SW-RELEASE string, or another parameter, or a combination thereof (Para. 0065; UE radio capability information may include information regarding RATs supported by the UE. Such information can include, but is not limited to, power class, frequency bands, duplexing mode, traffic profile (e.g., voice centric, data centric, etc.), radio bearers, etc., supported by the UE. In general, the UE may report its UE radio access capabilities (which may be static) when requested by the network. As shown in FIG. 4, for example, the BS 110 may send a UE Capability Enquiry message to the UE 120 (402) and the UE 120, in response, may send a UE Capability Information message to the BS 110 (404). In some cases, the BS 110 can request what capabilities for the UE to report (e.g., similar to band and band combination requests in LTE); i.e. the BS can narrow which bands to identify based on what it supports).
Regarding claims 32 and 34, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the one or more processors comprise a mobility management entity (MME) of a Long Term Evolution (LTE) network or an Access and Mobility Function (AMF) of a Fifth Generation (5G) network (Para. 0080; In LTE, the MME may store the UE radio capabilities that are forwarded by the eNB in the S1-AP: UE CAPABILITY INFO INDICATION message).
Regarding claims 33 and 35, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  Horn further teaches wherein the unique identifier is assigned by a Public Land Mobile Network (PLMN) with which the UE is associated (Para. 0073; Non-standardized (e.g., operator specific) capability identifiers may be unique per PLMN).

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al  (US 2019/0313239 A1) support provided by provisional 62/653367 in view of Van Lieshout et al (US 2019/0110190 A1) further in view of Dao et al (US 2019/0191467 A1) support provided by provisional 62/655691.
Regarding claim 31, the combination of references Horn and Van Lieshout teach the limitations of the previous claims.  
However, the combination of references Horn and Van Lieshout do not specifically disclose process the UE Capabilities update via one or more Application Programming Interfaces (APIs). 
Dao teaches associating a UE of a UE group to a PDU session with in a CN (Abstract).  He further teaches process the UE Capabilities update via one or more Application Programming Interfaces (APIs) (Para. 0081; Communication services 218 may allow applications 214 hosted on a single server 200 to communicate with the application platform services 212 (through pre-defined Application Programming Interfaces (APIs) for example) and with each other (for example through a service-specific API)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Dao with the combination of references Horn and Van Lieshout.  The motivation for doing so would have been to allow sharing of session information (Dao at Para. 0015).
Regarding claim 10, the combination of references Horn, Van Lieshout and Dao teach the limitations of the previous claims.  Dao further teaches wherein the one or more APIs include an API for allowing registration as an owner of a UE Radio Capability Identifier (URCI) or a UE Capability Identifier (UCI), an API for querying UE capabilities with the registered owner of a URCI or UCI, an API for receiving UE Capabilities associated with the URCI or the UCI, or an API for deleting UE Capabilities associated with the URCI or the UCI, or a combination thereof (Figs. 1-6; Paras. 0004, 0008-0015, 0056, and 0083; determining, based at least in part on the type of the network, at least one capability identifier associated with at least one set of UE radio capabilities for the type of the network. The apparatus further includes means for sending the at least one capability identifier to the network; During the registration procedure, the UE may send the capability identifier (associated with a particular set of UE radio capabilities) via a NAS message to the AMF; i.e. Dao shows that session information can be communicated through APIs and Horn teaches that the capabilities information is shared between devices within the network). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Dao with the combination of references Horn and Van Lieshout.  The motivation for doing so would have been to allow sharing of session information (Dao at Para. 0015).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474